DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 04/20/2022
Application is a 371 of PCT/US18/54650 10/05/2018
Application claims a Domestic Priority date of 10/05/2017
Claims 1, 14 and 16 are independent and have been amended
Claims 27-30 are new
Claims 1-30 are pending

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered.  In view of the amendments and arguments made, the objections and  35 USC §112(a) rejections have been withdrawn. 
Examiner thanks the Applicant for the interview held on March 22, 2022 and appreciates the positive comments.  Applicant’s arguments about Menon reference not teaching the amended limitation is persuasive.  However, a more detailed search uncovered a new reference, the teachings of which has been used for rejecting the amended independent claims and a detailed explanation is set forth in the following action.
In response to applicant's argument on page 10 of the Remarks document that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “allow a portion of light from a scene to pass through to an observer”) are not recited in the rejected claims.  This limitation was added in the amendments filed on 04/20/2022.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with regards to Kannaka reference appears to be persuasive and has therefore not used in the following rejection.
Applicant’s arguments with regards to Claim 25 on page 13 of the Remarks document has been considered but is not persuasive.  Examiner respectfully disagrees with Applicant’s allegation that “Menon has pixels with different physical heights are intentional and are not imperfections or impurities”.  When a surface is not perfect, any imperfection, whether intentional or not is still considered as imperfections and it is therefore not unreasonable to interpret these patterns as some form of “imperfections”.   Further in ¶0088, Menon clarifies that the polychromat 320 can have a deterministic patter or a random pattern and in ¶0123 he teaches about the super-lattice diffractive filter array. 
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-9, 12-14, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (U.S. Patent Publication Number 2009/0181339 A1).


Regarding Claims 1, 14 and 16, Liang discloses a translucent imaging system (Fig 1 shows an imaging apparatus 150), comprising: 
a translucent window with imperfections configured to be exposed to light from a scene (Fig 1 – tooth 20 is interpreted as the translucent window as a tooth reflect light as well as transmit some amount of light.  Also, a tooth has an imperfection surface.); 
an image sensor (Fig 1 – imaging probe 100) coupled to an edge of the translucent window and configured to collect scattered light that is scattered by the imperfections in the translucent window as data (Fig 1 shows that the imaging probe is at the edge of the tooth.  Fig 2 shows that the probe 100 has an extension 40 which has illumination apparatus 12a-12d which include light sources and beam shaping optical element; In ¶0044 Liang discloses that the sensor 68 can capture both back-scattered reflectance and fluoresce images), wherein the edge is along a periphery of the translucent window (Fig 1 clearly shows that the imaging probe 100 is along a periphery of the tooth) and the scattered light travels along a viewing plane of the translucent window toward the edge of the translucent window (In Fig 4 and in ¶0044 Liang discloses that the camera controls can be adjusted for obtaining different types of images.  With proper camera adjustments the camera can capture both back scattered reflectance and fluorescence images.  Since the probe is located at the edge of the tooth, it is clear that the sensor will captured scattered light that travels along the edge of the tooth along the plane where the handheld imaging probe is operated), wherein the viewing plane allows an observer side from the scene to view the scene through the translucent window after a portion of the light has passed through the translucent window (The disclosure in Fig 1 where the imaging probe 100 is placed along the edge of the tooth 20, and the tooth has been disclosed to be translucent, which means that it will allow partial light (semitransparent), it is evident that this arrangement would allow an observer side on an opposite side from the scene to view the scene through the translucent tooth after a portion of the light has passed through the tooth); and 
a processor configured to apply computations to the data collected by the image sensor to produce an image of the scene (Fig 1 – control logic processor 140;  In ¶0032, Liang discloses that the control logic processor 140 communicates with the probe to obtain the image data and provides the processed image on a display 142).

Regarding Claims 2 and 17, Liang discloses wherein the processor is calibrated based on the imperfections of the translucent window (Liang discloses this in ¶0059 here he clearly discloses that it is necessary to calibrate to correct the non-uniformity and tooth shape factor).

Regarding Claims 5 and 20, Liang discloses a plurality of image sensors (In Fig 10 and in ¶0066 Liang discloses an embodiment with more than one image sensor – 68a and 68b) wherein each of the plurality of image sensor is coupled to the translucent window at a peripheral edge of the translucent window (Fig 10 discloses that these are coupled to the edge of the tooth – which is interpreted as the translucent window).

Regarding Claim 7, Liang discloses wherein the imperfections of the translucent window are randomly distributed throughout the translucent window (Liang: In ¶0042 discloses that the tooth surface is not flat but can have areas that are both smooth contoured and highly ridged).

Regarding Claim 8, Liang discloses wherein the translucent imaging system comprises a single translucent window (Fig 1 – tooth 20 is interpreted as the translucent window as a tooth reflect light as well as transmit some amount of light), the scattered light is composed of light with multiple wavelengths, and the processor produces the image of the scene using the scattered light from the single translucent window (In ¶0041 Liang discloses that lamp having color filters for passing desired wavelengths could be used.  In ¶0062 he discloses he discloses that near IR light is used for tooth translucency measurement since the scattering is weaker for lights with shorter wavelength.  Further in ¶0062 he discloses that the scattering effect is stronger for light with shorter wavelength, blue or UV lights can be more advantages.  It can therefore be seen that Liang discloses using multiple wavelengths).

Regarding Claim 9, Liang discloses wherein the processor is configured to reconstruct a viewable image of the scene (In ¶0072 Liang disclose that the logic in the processor uses the color data obtained in Fig 14 to provide shade matching and the image processing displays a simulated tooth to the patient for review).

Regarding Claim 12, Liang discloses wherein the translucent window forms a flat surface (Liang discloses the surface of a tooth which at some spots could be smooth or flat).

Regarding Claim 13, Liang discloses herein the translucent window forms a curved surface (Liang’s disclosure of the tooth also has regions that could have ridges and curved edges).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 10-11, 15, 18-19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Publication Number 2009/0181339 A1) in view of Menon et al. (WIPO WO 2016/154445 A1 – September 29, 2016 - U.S. Patent Publication Number 2018/0052050 A1 is used for citation purpose).
Regarding Claims 3, 15 and 18, Liang fails to clearly disclose wherein the processor employs a space- variant point-spread function (SV-PSF) to identify a point source position of the scattered light in the scene.
Instead, in a similar endeavor Menon discloses wherein the processor employs a space- variant point-spread function (SV-PSF) to identify a point source position of the scattered light in the scene (Menon: Menon discloses this in Figs 5-7 and in ¶0092 - ¶0093 where he discloses and illustrates examples of plurality of point-spread functions that represent response of a polychromat at various wavelengths and angles).
Liang and Menon are combinable because both are about multispectral imaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use point spread functions to determine the position of the scattered light as taught by Menon in the imaging device disclosed by Liang.
The suggestion/motivation for doing so would have been to help reconstruct an image using the spectrum information as described in ¶0092 by Menon.
Therefore, it would have been obvious to combine Liang and Menon to obtain the invention as specified in claims 3, 15 and 18.

 Regarding Claims 4 and 19, Liang in view of Menon discloses wherein the processor is calibrated by measuring a SV-PSF as related to the imperfections (Menon: Menon discloses in Figs 5-7 and in ¶0092 - ¶0093 that the point-spread function is in response to the angles and wavelengths of a polychromat.  And also discloses that the transfer function is calibrated using the transfer function – which shows that Menon discloses the limitation as claimed in Claims 4 and 19).

Regarding Claim 6, Liang in view of Menon discloses wherein the transparent window has a reflective material coated on at least a portion of edges not occupied by the image sensor (Menon: Menon discloses in ¶0137 that the diffractive element was formed of a transparent dielectric material coated on a fused silica substrate via gray-scale lithography.  Fig 1C shows the portion of the material not occupied by the sensor as shown in the figure below.).

    PNG
    media_image1.png
    376
    366
    media_image1.png
    Greyscale

Regarding Claim 10, Liang in view of Menon discloses wherein the processor is configured to classify a raw image of the scene (Menon: In ¶0067 and in ¶0076 Menon discloses that “raw” image data is data captured by the image sensor.).

Regarding Claim 11, Liang in view of Menon discloses wherein the system does not employ a filter to filter the scattered light (Menon: Since Menon’s entire disclosure is about an image capturing device comprising a sensor array and a polychromat which can be configured to diffract the intermediate image according to a transform function to produce a dispersed sensor image onto a sensor array, the dispersed sensor image representing a spatial code of the intermediate image. Since Menon does not mention the use of filter, it is reasonable to interpret that Menon does not employ a filter to filter the scattered light.).

Regarding Claim 21, Liang in view of Menon discloses wherein the fraction of the light is reflected between two surfaces of the translucent window before impinging upon the image sensor (Menon: In ¶0127 and in Fig 21B Menon discloses that the diffractive element 2108 (diffractive element is known to alter and control light path) and sensor 2110 and how the angle α has changed relative to location of the sensor.  This also clearly shows that the light has impinged on two surfaces before reaching the sensor). 

Regarding Claim 22, Liang in view of Menon discloses wherein the imperfections of the translucent window are not visible (Menon: In ¶0060 Menon discloses about the diffractive filter and the pattern and discloses that the diffractive filter can have pixel heights ranging from 0µm to 15 µm which is clearly not visible to the human eye).

Regarding Claim 23, Liang in view of Menon discloses wherein the fraction of the light only passes into one translucent window (Menon: Fig 3 – imaging device 302 can include sensor array 310 and polychromat 320) to produce the image of the scene (Menon: Menon discloses in ¶0049 that the imaging device can perform imaging with multiple wavelengths or with multiple spectral band).

Regarding Claim 24, Liang in view of Menon discloses wherein the fraction of the light does not pass through a filter to produce the image of the scene (Menon: Since Menon’s entire disclosure is about an image capturing device comprising a sensor array and a polychromat which can be configured to diffract the intermediate image according to a transform function to produce a dispersed sensor image onto a sensor array, the dispersed sensor image representing a spatial code of the intermediate image, it is clear that Menon does not employ a filter to filter the scattered light.).

Regarding Claim 25, Liang in view of Menon discloses wherein the imperfections are at least one of and impurities (Menon: Menon in ¶0123 and in Fig 20 discloses that the diffractive filter array can be referred to as a super lattice refractive filter array.  And as previously explained the different patters could be interpreted as “irregularities” since the patterns could be random).

Regarding Claim 26, Liang in view of Menon discloses all the limitations in parent claim 1 except wherein the imperfections have a size of 1 to 500 micrometers.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a size of 1 to 500 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Regarding Claim 27, Liang in view of Menon discloses all the limitations in parent claim 1 except wherein the scattered light is from 1% to 50% of the light that impinges on the translucent window.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use scattered light from 1% to 50%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Regarding Claim 28, Liang in view of Menon discloses all the limitations in parent claim 1 except wherein the scattered light is from 1% to 10% of the light that impinges on the translucent window.   It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use scattered light from 1% to 10%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. Patent Publication Number 2009/0181339 A1) in view of Kobayashi et al. (U.S. Patent Publication Number 2004/0178760 A1).

Regarding Claim 29, Liang fails to clearly disclose wherein the translucent window is formed of at least one of optical glass and silica glass.
Instead, in a similar endeavor Kobayashi discloses wherein the translucent window is formed of at least one of optical glass and silica glass (Kobayashi, though out his disclosure, teaches using the light-receiving unit 50 on a windshield of a vehicle.  It is well known fact that windshields are made from specialized form of glass that consists of silica fine sand).
Liang and Kobayashi are combinable because both are about light receiving units using light scattered from objects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use imaging device as disclosed by Liang in the system attached to the windshield of a vehicle as taught by Kobayashi.
The suggestion/motivation for doing so would have been to detect flashing phenomenon that occurs on a sensing surface and provide a control apparatus for performing a control as described in ¶0014 by Kobayashi.  Furthermore, in the following paragraph, Kobayashi discloses that in order to achieve this, he needs a light receiving unit for detecting extraneous light and detecting change in reflection condition.  Imaging device disclosed by Liang would therefore be a welcome substitution.
Therefore, it would have been obvious to combine Liang and Kobayashi to obtain the invention as specified in claim 29.

Regarding Claim 30, Liang fails to clearly disclose wherein the translucent window is formed as a building window or a vehicle windshield.
Instead, in a similar endeavor Kobayashi discloses wherein the translucent window is formed as a building window or a vehicle windshield (Kobayashi, though out his disclosure, teaches using the light-receiving unit 50 on a windshield of a vehicle. ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        April 26, 2022